                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA

James Thomas,                         )                        C/A No. 0:19-413-JFA-PJG
                                      )
                           Plaintiff, )
                                      )
v.                                    )                       ORDER REGARDING
                                      )                    AMENDMENT OF COMPLAINT
Marion County Detention Center,       )
                                      )
                           Defendant. )
_____________________________________ )

       The plaintiff, James Thomas, a self-represented state pretrial detainee, brings this civil rights

action pursuant to 42 U.S.C. § 1983. The Complaint has been filed pursuant to 28 U.S.C. § 1915

and § 1915A. This matter is before the court pursuant to 28 U.S.C. § 636(b) and Local Civil Rule

73.02(B)(2) (D.S.C.). Having reviewed the Complaint in accordance with applicable law, the court

finds this action is subject to summary dismissal if Plaintiff does not amend the Complaint to cure

the deficiencies identified herein.

I.     Factual and Procedural Background

       Plaintiff indicates he is detained in the Marion County Detention Center on an attempted

murder charge. (Compl., ECF No. 1 at 4.) Plaintiff indicates that jail officials placed him in lock-up

because of his murder charge, in which Plaintiff is confined to his cell alone for twenty-three hours

every day. (Id. at 4-5.) Plaintiff was placed in lock-up in July 2018 and remains there. (Id. at 5.)

But, other inmates with murder or attempted murder charges have been placed in the general

population, which comes with more privileges. (Id. at 6.) Plaintiff claims the solitary confinement-

like conditions of his confinement violate his right to due process, are discriminatory, and are cruel




                                             Page 1 of 6
and unusual punishment. (Id. at 4.) He seeks relief for these constitutional violations pursuant to

42 U.S.C. § 1983 and asks the court to order the defendant to take him out of lock-up. (Id. at 6.)

II.    Discussion

       A.      Standard of Review

       Under established local procedure in this judicial district, a careful review has been made of

the pro se Complaint pursuant to the procedural provisions of the Prison Litigation Reform Act

(“PLRA”), Pub. L. No. 104-134, 110 Stat. 1321 (1996), including 28 U.S.C. § 1915 and 28 U.S.C.

§ 1915A. The Complaint has been filed pursuant to 28 U.S.C. § 1915, which permits an indigent

litigant to commence an action in federal court without prepaying the administrative costs of

proceeding with the lawsuit, and is also governed by 28 U.S.C. § 1915A, which requires the court

to review a complaint filed by a prisoner that seeks redress from a governmental entity or officer or

employee of a governmental entity. See McLean v. United States, 566 F.3d 391 (4th Cir. 2009).

Section 1915A requires, and § 1915 allows, a district court to dismiss the case upon a finding that

the action is frivolous, malicious, fails to state a claim on which relief may be granted, or seeks

monetary relief against a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); 28

U.S.C. § 1915A(b).

       In order to state a claim upon which relief can be granted, the plaintiff must do more than

make mere conclusory statements to state a claim. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009);

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). Rather, the complaint must contain

sufficient factual matter, accepted as true, to state a claim that is plausible on its face. Iqbal, 556

U.S. at 678; Twombly, 550 U.S. at 570. The reviewing court need only accept as true the




                                             Page 2 of 6
complaint’s factual allegations, not its legal conclusions. Iqbal, 556 U.S. at 678; Twombly, 550 U.S.

at 555.

          This court is required to liberally construe pro se complaints, which are held to a less

stringent standard than those drafted by attorneys. Erickson v. Pardus, 551 U.S. 89, 94 (2007); King

v. Rubenstein, 825 F.3d 206, 214 (4th Cir. 2016). Nonetheless, the requirement of liberal

construction does not mean that the court can ignore a clear failure in the pleading to allege facts

which set forth a claim cognizable in a federal district court. See Weller v. Dep’t of Soc. Servs., 901

F.2d 387 (4th Cir. 1990); see also Ashcroft v. Iqbal, 556 U.S. 662, 684 (2009) (outlining pleading

requirements under Rule 8 of the Federal Rules of Civil Procedure for “all civil actions”).

          B.     Analysis

          The Complaint is filed pursuant to 42 U.S.C. § 1983, which “ ‘is not itself a source of

substantive rights,’ but merely provides ‘a method for vindicating federal rights elsewhere

conferred.’ ” Albright v. Oliver, 510 U.S. 266, 271 (1994) (quoting Baker v. McCollan, 443 U.S.

137, 144 n.3 (1979)). To state a claim under § 1983, a plaintiff must allege: (1) that a right secured

by the Constitution or laws of the United States was violated, and (2) that the alleged violation was

committed by a person acting under the color of state law. West v. Atkins, 487 U.S. 42, 48 (1988).

          However, the Complaint fails to name a person that is amenable to suit pursuant to § 1983

because the Marion County Detention Center is an inanimate facility. It is well-settled that only

“persons” may act under color of state law; therefore, a defendant in a § 1983 action must qualify

as a “person.” See 42 U.S.C. § 1983; Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 694 (1978)

(noting that for purposes of § 1983 a “person” includes individuals and “bodies politic and

corporate”). Courts have held that inanimate objects such as buildings, facilities, and grounds are


                                             Page 3 of 6
not “persons” and do not act under color of state law. See Nelson v. Lexington Cty. Det. Ctr., C/A

No. 8:10-2988-JMC, 2011 WL 2066551, at *1 (D.S.C. May 26, 2011) (finding that the plaintiff

failed to establish that the Lexington County Detention Center, “as a building and not a person, is

amenable to suit under § 1983”); see also Brooks v. Pembroke City Jail, 722 F. Supp. 1294, 1301

(E.D.N.C. 1989) (“Claims under § 1983 are directed at ‘persons’ and the jail is not a person

amenable to suit.”). Because the Marion County Detention Center is not an individual or corporate

body amenable to suit under § 1983, the court finds Plaintiff’s Complaint fails to state a claim upon

which relief can be granted.1

       Consequently, Plaintiff’s Complaint is subject to summary dismissal pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(ii) and § 1915A(b)(1) for failure to state a claim upon which relief can be granted.

Plaintiff is hereby granted twenty-one (21) days from the date this order is entered (plus three days

for mail time) to file an amended complaint pursuant to Federal Rule of Civil Procedure 15(a) that

corrects the deficiencies identified above.2 If Plaintiff fails to file an amended complaint that


       1
          If Plaintiff names a person amenable to suit, he must provide facts that plausibly show that
person caused a deprivation of Plaintiff’s rights. See Iqbal, 556 U.S. at 676 (providing that a
plaintiff in a § 1983 action must plead that the defendant, through his own individual actions,
violated the Constitution); Wright v. Collins, 766 F.2d 841, 850 (4th Cir. 1985) (“In order for an
individual to be liable under § 1983, it must be ‘affirmatively shown that the official charged acted
personally in the deprivation of the plaintiff’s rights. The doctrine of respondeat superior has no
application under this section.’ ”) (quoting Vinnedge v. Gibbs, 550 F.2d 926, 928 (4th Cir. 1977)).
       2
          Any amended complaint filed by Plaintiff is also subject to further initial review by the
court pursuant to 28 U.S.C. § 1915A and § 1915A. Further, Plaintiff is reminded that an amended
complaint replaces the original complaint and should be complete in itself. See Young v. City of
Mount Ranier, 238 F .3d 567, 572 (4th Cir. 2001) (“As a general rule, an amended pleading
ordinarily supersedes the original and renders it of no legal effect.”) (citation and internal quotation
marks omitted); see also 6 Charles Alan Wright et al., Federal Practice and Procedure § 1476 (3d ed.
2017) (“A pleading that has been amended under Rule 15(a) supersedes the pleading it modifies and
remains in effect throughout the action unless it subsequently is modified. Once an amended
pleading is interposed, the original pleading no longer performs any function in the case . . .”).

                                             Page 4 of 6
corrects those deficiencies, this action will be recommended for summary dismissal pursuant to 28

U.S.C. § 1915 and § 1915A.

       IT IS SO ORDERED.

                                                    ___________________________________
                                                    Paige J. Gossett
                                                    UNITED STATES MAGISTRATE JUDGE
March 7, 2019
Columbia, South Carolina

       Plaintiff’s attention is directed to the important WARNING on the following page.




                                          Page 5 of 6
     IMPORTANT INFORMATION . . . PLEASE READ CAREFULLY

          WARNING TO PRO SE PARTY OR NONPARTY FILERS

     ALL DOCUMENTS THAT YOU FILE WITH THE COURT WILL BE AVAILABLE TO
THE PUBLIC ON THE INTERNET THROUGH PACER (PUBLIC ACCESS TO COURT
ELECTRONIC RECORDS) AND THE COURT’S ELECTRONIC CASE FILING SYSTEM.
CERTAIN PERSONAL IDENTIFYING INFORMATION SHOULD NOT BE INCLUDED IN,
OR SHOULD BE REMOVED FROM, ALL DOCUMENTS BEFORE YOU SUBMIT THE
DOCUMENTS TO THE COURT FOR FILING.

        Rule 5.2 of the Federal Rules of Civil Procedure provides for privacy protection of electronic
or paper filings made with the court. Rule 5.2 applies to ALL documents submitted for filing,
including pleadings, exhibits to pleadings, discovery responses, and any other document submitted
by any party or nonparty for filing. Unless otherwise ordered by the court, a party or nonparty filer
should not put certain types of an individual’s personal identifying information in documents
submitted for filing to any United States District Court. If it is necessary to file a document that
already contains personal identifying information, the personal identifying information should be
“blacked out” or redacted prior to submitting the document to the Clerk of Court for filing. A
person filing any document containing their own personal identifying information waives the
protection of Rule 5.2(a) by filing the information without redaction and not under seal.

1. Personal information protected by Rule 5.2(a):

(a) Social Security and Taxpayer identification numbers. If an individual’s social security
number or a taxpayer identification number must be included in a document, the filer may include
only the last four digits of that number.
(b) Names of Minor Children. If the involvement of a minor child must be mentioned, the filer
may include only the initials of that child.
(c) Dates of Birth. If an individual’s date of birth must be included in a document, the filer may
include only the year of birth.
(d) Financial Account Numbers. If financial account numbers are relevant, the filer may include
only the last four digits of these numbers.

2. Protection of other sensitive personal information – such as driver’s license numbers and alien
registration numbers – may be sought under Rule 5.2(d) (filings made under seal) and (e) (protective
orders).




                                            Page 6 of 6
